Citation Nr: 0916991	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus claimed as secondary to herbicide exposure.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active service from May 1962 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his Type II diabetes mellitus, which 
was diagnosed in July 2001, is the result of exposure to 
Agent Orange while on active duty.  See March 2002 letter 
from Veteran.  

In the course of the September 2006 VA diabetes mellitus 
examination, the Veteran reporting having been in the 
Republic of Vietnam on "several tour of duties."  These 
tours, claimed the Veteran, took place between 1966 to 1972.  
He added that during this time he frequently hauled and 
handled Agent Orange.  

Diabetes mellitus, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

All veterans who served on the land mass of Vietnam are 
presumed to have been exposed to herbicide agents, including 
Agent Orange.  Diabetes mellitus is among the diseases the 
Secretary of VA has determined is associated with herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board notes that in order to be entitled to presumptive 
service connection for certain diseases associated with 
herbicide exposure, it must be established that the veteran 
actually served in-country.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure under 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

A careful review of the Veteran's DD Form 214, shows that he 
performed active service from June 1966 to June 1970, and 
served as a jet engine mechanic at Takhli RTAFB, Thailand.  A 
DD Form 214-3, showing active service from June 1970 to June 
1974, also shows active service at "Takli" RTAFB, Thailand.  

The service personnel records on file show that the Veteran 
served at Kadena AB, Okinawa from March to June 1966.  
Service at Takhli RTAFB in Thailand from February 1970 to 
September 1970, and in September 1970 at Korat RTAFB in 
Thailand was also reported.  

The Board also observes that confirmed dates and locations 
pertaining to active service in Thailand are of record.  To 
this, the Board notes that the Department of Defense (DoD) 
has identified American bases in Thailand where Agent Orange 
was used around the perimeters.  

A Veteran who claims service connection for a disease based 
on herbicide exposure in Thailand should be asked to provide 
the approximate dates, locations and nature of the exposure.  
The Veteran has yet to be requested to supply this 
information.  

Once the information is provided, VA's Compensation and 
Pension Service should review DoDs inventory of herbicide 
operations in Thailand to determine possible exposure.  If 
this review does not confirm herbicide exposure, a request 
need be sent to the Joint Services Records Research Center 
((JSRRC) for verification of the Veteran's herbicide 
exposure.  

As such, regarding the Veteran's confirmed Thailand service, 
an effort must be undertaken to verify whether Agent Orange 
was used in the vicinity of his duty stations.  

The pertinent provisions of the VA Adjudication Manual 
(Manual) set forth procedures that VA must follow to verify 
herbicide exposure in locations other than the Republic of 
Vietnam.  Specifically, the Manual provides what development 
should be performed in cases involving alleged exposure 
outside of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide additional lay or written 
evidence regarding his alleged exposure 
to chemical agents (including Agent 
Orange) in service, such as the specific 
locations, dates (within a two-month time 
frame), and activities involved.  This 
could include statements from others 
stationed with him at the time, or other 
individuals that had personal knowledge 
of his duties requiring his presence in 
the Republic of Vietnam.  Based on the 
Veteran's response, the RO should contact 
the appropriate agency to seek to verify 
the claimed service in the Republic of 
Vietnam.

2.  The RO should also, pursuant to the 
above-mentioned procedures set out in the 
VA Adjudication Manual, seek to identify 
if the Veteran was exposed to herbicides 
(including Agent Orange) while stationed 
in Thailand.  

3.  Then, the veteran should be afforded 
a VA examination in order to determine 
current extent and the likely date of 
onset of the claimed diabetes mellitus.  

4.  Following completion of all indicated 
development, the claim should be 
readjudicated in light of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, then the 
Veteran should be furnished with a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

